 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternationalLadies'GarmentWorkers'Union;Dressmakers'Joint Council;New York Coat,Suit,Dress,Rainwear and AlliedWorkersUnion,ILGWU;Northeast,Western Pennsylva-nia and Ohio Department,ILGWU;and Shamo-kin-Sunbury District Council,Locals 185-306-351, ILGWU (West Side Sportswear,Inc.)andCharlesMcKelvey. Case 4-CB-526330 September 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 31 March 1987 Administrative Law JudgeWilliam A. Pope II issued the attached decision.The Respondents filed exceptions and a supportingbrief,towhich the General Counsel and theCharging Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified, 2 and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Unions,InternationalLadies'GarmentWorkers'Union;Dressmakers' Joint Council; New York Coat, Suit,Dress,RainwearandAlliedWorkersUnion,ILGWU; Northeast,Western Pennsylvania andOhio Department, ILGWU; and Shamokin-Sun-buryDistrictCouncil,Local185-306-351,ILGWU, New York, New York, and Shamokin,Pennsylvania, their officers, agents, and representa-tives, shall take the action set forth in the Order.Joseph C. Kelly, Esq.,for the General Counsel.CharlesW. Johnston, Esq.,of Harrisburg, Pennsylvania,for the Respondent.William R. Tait Jr.,ofWilliamsport, Pennsylvania, forthe Charging Party.DECISIONWILLIAM A. POPE II, Administrative Law Judge. In acomplaint, dated 8 July 1986, and an amended complaint,dated 14 November 1986, theRegionalDirector forRegion 4 of the National Labor Relations Board allegedthat the Respondent Unions have committed and arecommitting unfair labor practices, in violation of Section8(b)(3) of the National Labor Relations Act (the Act), byfailing and refusing to meet to bargain collectively withWest Side Sportswear, Inc., an employer located in Sha-mokin,Pennsylvania,for the purpose of negotiating acollective-bargaining agreement. The original charge wasfiled on 24 June 1986, an amended charge was filed on28 July 1986, and a second amended charge was filed on14 November 1986. Trial took place on 4 and 5 Decem-ber 1986, in Shamokin, Pennsylvania.I.OVERVIEWWest Side Sportswear, Inc., which until approximately2 years ago operated under the name of Springfield ofPennsylvania,Inc., isa contractorengaged inthe manu-facture ofgarments.'Itsshop is located in Shamokin,Pennsylvania. As the terms are used inthe garment in-dustry, a contractor manufacturesgarmentsin its shopunder contract with a jobber or manufacturer. Theowner and president of West Side Sportswear,Inc. (anditspredecessor, Springfield Sportswear of Pennsylvania,Inc.) isKenneth Dorkoski. West Side Sportswear's non-supervisory production (excluding patternmakers),main-tenance,packing, and shipping workers are representedfor collective-bargaining purposes by Local185, Interna-tional Ladies Garment Workers' Union (ILGWU), an af-filiateof the Dressmakers' Joint Council of theILGWU.2Northeast Apparel Association, Inc. is an employers'organizationwhose membership is open to businesses op-erating plants employing labor in the manufacture of ap-parel anywhere in the State of Pennsylvania and firms in-directly involved in the apparel industry.3 Among theobjects of the Association, as listed in article II, section1,of its bylaws, are:i In the third sentenceof the first par of secIII, the judge, in statingthe holding ofWalt's Broiler,270 NLRB 556 (1984),inadvertently left outa word The sentence should conclude " . and does not negate a clearand unequivocal intent to withdraw from multiemployer bargaining "2We adopt the judge's conclusion that the Respondents violated Sec8(b)(3) of the Act in failing to bargain collectively with the Employer,West Side Sportswear,Inc In doing so, we rely on his findings that theEmployer'snotice that it was withdrawing bargaining authority fromNortheast Apparel Association was both timely and unequivocal and thatthe Employer's participation in the 9 July 1985 negotiations was insuffi-cient to nullify its timely and unequivocal withdrawal in the absence ofrecord evidence that the Employer was in fact preserving for itself theoption of either signing or rejecting the new multiemployer contractWethereforefinditunnecessaryto rely on thejudge's additional finding thatthe Union acquiesced in the Employer's withdrawal of bargaining author-ity(d) to represent and engage in collective bargainingfor and in behalf of its members and the laborunions representing the employees of its membersand to execute collective-bargaining labor agree-iThe parties stipulated thatWest Side Sportswear, Inc and Spring-field Sportswear of Pennsylvania,Inc are alter egos2The parties stipulated that Local 185 is an affiliate of the Dressmak-ers' Joint Council, ILGWU Dorkoski testified that the employees ofSpringfield Sportswear of Pennsylvania, Inc in the appropriate bargain-ing unit also were representedby Local 1853NortheastApparelAssociation expanded its membership by anamendment to its constitution on May 9, 1978, which opened membershipto all firms indirectly involved in the apparel industry286 NLRB No. 19 LADIES GARMENT WORKERS (WEST SIDE SPORTSWEAR)227ments with other employee associations and theunions representing the employees of its members.But, the Association's constitution, as amended on 9 May1978, limits its collective-bargainingrights on behalf ofitsmembers to only those members who furnish the As-sociation with a power of attorney to negotiate with theILGWU.The 9 May 1978 amendment to its constitution not-withstanding, the collective-bargainingagreements be-tween the Dressmakers' Joint Council4 and NortheastApparel Association covering the periods from 1 June1982 until 31 May 1985 and 1 June 1985 until 31 May1988, until the latter was modified in 1986, provide thatthe agreements are binding on all members of the Asso-ciation.Article 1 of the 1982-1985 agreement defines"employer" as a "member of one if the Associations; orone who has withdrawn from an Association during theterm of thisagreement."Article 2 provides that the "As-sociations contract for themselves and all of their mem-bers." Article 38 of the same agreement provides:2.All Employers, members of the Associations atthe time of the execution of this agreement and per-sons,firms and corporations becoming membersthereof subsequent to the date of the execution ofthis agreement, shall be and continue to remain per-sonally and individually liable under this agreementfor and during the terms hereof, irrespective ofwhether said members shall cease to be members ofthe Association prior to the date set for the expira-tion of thisagreement,and such liability shall bedeemed to have survived the termination of suchmembershipand remainin force for and during thefull term thereof.The second and current agreement, covering theperiod from 1 June 1985 until 31 May 1988, containssimilar provisions in articles 1, 2, and 38. That agree-ment, however, was amended by Northeast Apparel As-sociation and the Dressmakers' Joint Council on 22 April1986, as follows:7.Members of the Association who have not giventhe Associationbargainingrights will not be boundby the actions of the Associationin negotiating acontract.8.The terms and conditions set forth in this memo-randum shall amend and supersede the terms of thecollective bargaining agreement dated June 1, 1985and in all respects shall be considered paramount tothe terms and conditions of said June 1, 1985 agree-ment. If there be any conflict between the terms ofthismemorandum and the June 1, 1985 agreement,thismemorandum shall be considered controlling.Kenneth Dorkoski testified that he was a member oftheNortheastApparel Association for 8 to 10 years,4Local 185 ILGWU, as one of the constituent local unions composingtheDressmakers' Joint Council, is a party to the collective-bargainingagreements negotiated by the Dressmakers'Joint Councilwith the exception of a 2-to 3-year period not relevant tothiscase,until he resigned his membership on 30 May1986.According to Dorkoski, he resigned because hehad heard that he was bound by the 1985-1988 collec-tive-bargainingagreement between the Northeast Appar-elAssociation and the Dressmakers' Joint Council aslong as he remained in the Association. For the 2 yearspreceding his resignation, Dorkoski was a member of theAssociation's board of directors.By letter dated 26 November 1984, Dorkoski informedLocal 185 that Springfield Sportswear would not extendor renew the collective-bargaining agreement expiring on31May 1985, and that it had withdrawn the right of theNortheast Apparel Association to bargain on its behalf.By letter dated 11 April 1985, Charles J. McKelvey (theCharging Party), an attorney-at-law, informed Local 185that he had been retained to represent Springfield Sports-wear in its 1985 labor negotiations with the Union, andhe requested that Local 185 contact him for the purposeof arranging a time and place for negotiations. By letterof 17 July 1985, McKelvey informed Thomas Matthews,districtmanager of the Shamokin-Sunbury DistrictCouncil, ILGWU, that Northeast Apparel Associationhad no authority to negotiate a collective-bargainingagreementon behalf of West Side Sportswear or Spring-field Sportswear.McKelvey stated that he representedWest Side Sportswear for the purpose of negotiating anew labor agreement and was awaiting a mutually con-venient date to begin negotiations. By letter of 24 Febru-ary 1986, McKelvey again informed Thomas Matthewsthat he represented Springfield/West Side Sportswearand was ready to begin negotiations toward a new col-lective-bargainingagreementatMatthews' convenience.In a final letter dated 19 May 1986, McKelvey repeatedhis offer to Thomas Matthews. There is nothing in thisrecord indicating that any official of Local 185 or anyother ILGWU official responded to any of the letters de-scribed above.Negotiations between Northeast Apparel Associationand the Dressmakers' Joint Council concerning a newcollective-bargainingagreement began on 16 April 1985,in the New York City office of Samuel Byer,the generalmanager andsecretary of the Joint Council. The chiefnegotiator for the Association was David E. Koff, an at-torney; his assistant was John Ferraro, field manager fortheAssociation,both of whom were present. Alsopresent, in addition to various union representatives,were Lawrence Hollander, president of the Association,and the Association's board of directors,including Ken-neth Dorkoski. Dorkoski's participation, it appears fromthe record, was limited to his presence At thisnegotiat-ing session,the Union presented its proposals, there wasa brief discussion, in which Dorkoski did not participate,and the meeting was adjourned.The nextsession,which was also held in the NewYork City office of Samuel Byer, took place on 29 May1985.Representing the Association at thissessionwereKoff and Ferraro. Discussed at this session was a propos-al by the Association to delete from the collective-bar-gaining agreementthe section that stated that all mem-bers of the Association were bound by the agreement. 228DECISIONSOF THE NATIONALLABOR RELATIONS BOARDKoff stated that he did not represent all the members ofthe Association,as he had authority to bargain only forcertainof itsmembers.According to Koff,EverettLewis, an attorney representing the Union,expresed "su-prise and shock"and asked for a list of Associationmembers whom Koff did and did not represent. Koffagreed to furnish the list, noting that he had been in-formed that the Association had amended its bylaws in1978.With a letter dated 3 June 1985, Koff provided toLewis the lists that the latter had requested.Listed underthe category"Negotiate Own Contract"was West SideSportswear.Conversely,the name of West Side Sports-wear was not listed under the categories entitled "Powerof Attorneys Received"and "Did Not Return."The thirdbargaining session took placeon 4 June1985, once again in Samuel Byer'sNew York City office.Representing the Association were Koff and Ferraro.Koff furnished to the union representatives a copy of thelists attached to his 3 June 1985 letter(as well as minutesof the Association meeting at which its bylaws wereamended).Although the subject of the Association's au-thority tobind its members was discussed,the issue wasnot resolved.The fourthbargaining session took place at the Wood-lands,a restaurant-resort nearWilkes-Barre, Pennsylva-nia, on 26 June 1985. Koff and Ferraro again representedthe Association,but, at the request of the Union, mem-bers of the Association'sboard of directors,includingKennethDorkoski,alsowere present.According toKoff, he had talked to the board of directors severaltimes andhad reacheda tentative understandingwith theBoard concerning most of the issues,with the exceptionof the issue of bargaining rights.With the Board's con-sent,Koff and the union representatives executed a draftagreement that was to be held in escrow until the re-maining unresolved issues could be settled.A subcom-mittee of Association and union representatives wasformed to look into one of those issues-that of sub-standardworkers.One of the subcommittee membersrepresenting the Association was Dorkoski. There is noevidence in the record that Dorkoski said anything ortook an active role in the 26 June bargaining session attheWoodlands.The substandard workers subcommittee met at theWoodlands on 9 July 1985.Among the committee mem-bers present representing the Association was KennethDorkoski.Although apparently not the chairman of theAssociation'sdelegation to the subcommittee,Dorkoskitook an active role in subcommittee discussions that day.The subcommittee did not reach agreement on resolutionof the issue.Negotiations between the Association and the Dress-makers' Joint Council continued and ultimately resultedin a new collective-bargaining agreement covering theperiod from 1 June 1985 until 31 May 1988.There is noevidence in the record,however,indicating that KennethDorkoski attended any other bargaining sessions or hadany other role in negotiating the agreement.While denying that he is bound by the 1985-1988agreement,Dorkoski acknowledges that he continues tobe bound by the expired 1982-1985 agreement. Dorkoskistated that from 26 November 1984 until his resignationfrom the Association on 30 May 1986,he continued tomake use of benefits and services offered by the Associa-tion to its members,including insurance,industry infor-mation,and labor relations services.Among other things,Dorkoski sent the Association copies of his correspond-ence withthe ILGWUduring that period and, on atleast two occasions,theAssociation'spresidentwroteletters to the district manager of the Shamokin-SunburyDistrictCouncil,ILGWUconcerning disputes betweenthe Union and Dorkoski. Also during that period, Dor-koski continued to obtain reimbursement from the DressIndustry holiday fund for holiday pay that he paid to hisemployees.5It is not disputed that West Side Sportswear did notgrant its employees the 6-percent general increase inwages which,under article 15 of the 1985-1988 collec-tive-bargaining agreement between Northeast ApparelAssociation and the Dressmakers'Joint Council, was tohave been effective with the work week beginning 2June 1986.6 Sometime after 2 June 1986 (but before 15July 1986),the Union filed a complaint with the impar-tialchairman alleging thatWest Side Sportswear hadviolated the 1985-1988 collective-bargaining agreementby failing to pay the 6-percent increase when it wasdue.7Under article 35 of the 1985-1988 collective-bar-gaining agreement,complaints against members of theAssociationwho have resigned are to be submitted inwriting to the impartial chairman(who is named in thesame article)for arbitration. The impartial chairman hasexclusive jurisdiction, after a hearing process, to decideall complaints,disputes,or grievances that arise from theagreement or involve questions of interpretation or appli-cation of any article of the agreement,including the va-lidity of any provision of the agreement. The impartialchairman is empowered to take proof of the complaintand render an award of decision, if the respondent, afternotice, fails to appear.Decisions or awards of the impar-tialchairman are declared by article 35 to be final andbinding on the parties and enforceable by judgment inany court of competent jurisdiction. The article furtherstates that the procedure that it establishes is agreed tobe the exclusive means for determining disputes and thatnone of the parties shall institute any court action, otherthan to compel arbitration or to enforce an award of theimpartial chairman.A hearing was held on the Union's complaint by theimpartial chairman on 15 July 1986.West Side Sports-wear was not represented at the hearing,although it isundisputed that it had notice of the hearing.8On 15 July6The 1982-1985 and the 1985-1988 collective-bargaining agreementscontain identical provisions for holidays and operation of the Dress In-dustry holiday fund, which the employers pay into and from which theydraw reimbursement for holiday pay that they pay to their employees6According to Dorkoski,he could not afford the 6-percent pay raise,which is the only difference between the old and new agreements7The complaint was entitled"ComplaintNo G 408A of New YorkCoat, Suit,Dress, Rainwear and Allied Workers' Union ILGWU againstWest Side Sports,Inc, a Member of Northeast Apparel Association "8Counsel for West Side Sportswear, the Charging Party in this pro-ceeding, stipulated thatWest Side Sportswear had notice of the hearingbefore the impartial chairmanWest Side Sportswear filed suit on 10 July1985, in the Common Pleas Court of Pennsylvania to enjoin the hearing,but no injunction had been granted by the time of the hearing LADIES GARMENT WORKERS(WEST SIDE SPORTSWEAR)2291986 the impartial chairman issued a decision finding thatWest Side Sportswear was bound by the 1985-1988 col-lective-bargaining agreement by virtue of its membershipin the Association and that it had violated the agreementby failing to pay the 6-percent increase when due. Theimpartial chairman ordered West Side Sportswear to paythe wage increase retroactively to 2 June 1986.bers of the Association who have not given the Associa-tion bargaining rights will not be bound by the actions oftheAssociation in negotiating a contract.Thus, theUnion consented to, or acquiesced in, West side's aban-donment of multiemployer bargaining.Considering allthis,argues the General Counsel,deferral to the decisionof the impartial chairman is inappropriate.II. ISSUESThe amended complaint alleges that the Respondentcommitted unfair labor practices,in violation of Section8(b)(3) of theAct, byfailing and refusing,and continuingto fail and refuse, to bargain collectively with West SideSportswear,Inc., for the purpose of negotiating a collec-tive-bargaining agreement.A. The General Counsel's Theory of CaseThe General Counsel contends that West Side Sports-wearmade a timely, unequivocal withdrawal fromNortheast Apparel Association,a m ultiemployer bargain-ing association.The withdrawal was timely because Ken-neth Dorkoski,West Side's president and owner,notifiedLcoal 185,ILGWU,of his withdrawal of bargainingrights from the Association by letter of 26 November1984, approximately 6 months before the expiration ofthe 1982-1985 collective-bargaining agreement to whichDorkoski admits he was bound.Dorkoski's letter was un-equivocal,says the General Counsel,and it was followedby four letters from Dorkoski's attorney to the union re-questing individual bargaining.The General Counselargues that Dorkoski's limited role as a member of theAssociation'sboard of directors in negotiations over anew collective-bargaining agreement between the Asso-ciation and the Dressmakers'JointCouncilwas notequivocal conduct.He was not a designated negotiatorfor the Association,and his participation at the first andfourth bargaining sessions was limited to his presence asa member of the Association'sboard of directors. Al-though he attended a joint Association-Union committeemeeting on 9 July 1985,which considered the issue ofsubstandard workers, he did not seek the advantage ofmultiemployer bargaining,asserts theGeneral Counsel,because substandard workers were not a problem at hisshop.He spoke in terms of the expired collective-bar-gaining agreement,which he was legally obligated toabide by,and he had the right,ifnot the duty, as amember of the Association's board of directors, to bepresent.Further the General Counsel finds nothing equivocalinDorkoski's continued use of the Association's servicein resolving labor disputes after he had withheld bargain-ing rights from the Association,or the fact that he con-tinued to pay into the Dress Industry holiday fund anddraw benefits from it.One of the objects of the Associa-tion is to assist its members in labor disputes,and WestSide had a duty under the expired collective-bargainingagreement to pay into the Dress Industry holiday fund.Finally,contends the General Counsel, there is no basisfor the Union to hold West Side to the current bargain-ing agreement in light of the 22 April 1986 amendmentto the 1985-1988 agreement,which provided that mem-B. Charging Party's Theory of CaseThe Charging Party(West Side Sportswear's attorney)also contends that West Side Sportswear'swithdrawal ofbargaining rights on its behalf from Northeast ApparelAssociation was timely and unequivocal and was com-municated to the Union 5 months before the first con-tract negotiation session.The Union never responded toWest Side's request for individual bargaining,despite thefact that West Side's attorney requested negotiations fourtimes between 11 April 1985 and 19 May 1986. More-over,says the Charging Party,the Union was informedduring the course of bargaining between Northeast Ap-parelAssociation and the Dressmakers'JointCouncilthat the Association did not have authority to bargainfor a number of its members,includingWest Side Sports-wear.Furthermore,asserts the Charging Party,therewasnothing inconsistent with withdrawal in West Side's sub-sequent conduct.The advantages of the Association, saysthe Charging Party,were not limited to collective bar-gaining.While Kenneth Dorkoski attended negotiatingsessions as a member of the Association's board of direc-tors, he was not a negotiator for the Association and didnot speak out or sign anything.The committee meetingat the Woodlands on 9 July 1985 was not attended bythe negotiators for either the Association or the Union.Itwas simply a short meeting,says the Charging Party,to review the language on substandard workers, and nochanges were negotiated.Finally,concludes the Charg-ing Party,no adverse inference can properly be drawnfrom the fact that West Side continued to utilize the As-sociation to deal with the Union,or the fact that it sub-mitted reports to the Dress Industry holiday fund. WestSide was still bound by the 1982-1985 collective-bargain-ing agreement,asserts the Charging Party,and it wasdoing nothing more than abiding by the terms of thatagreement.C. Respondent Unions'Theory of CaseThe Respondent Unions argue,first,that the Boardshould defer to the arbitration award of 15 July 1986,which held that West Side Sportswear,by virtue ofbeing a member of Northeast Apparel Association, isbound by the terms of the collective-bargaining agree-ment covering the 1 June 1985 through 31 May 1988period.According to Respondents,there is no evidencethat the arbitration proceedings were not fair and regu-lar.They were conducted with due notice to West Side,and the fact that West Side voluntarily chose not to par-ticipate, says the Respondent,in no way affects the fair-ness and regularity of the proceedings.Further, arguethe Respondents, all the parties agreed to be bound byarbitration under the terms of the current agreement, 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich explicitly states that it binds all members ofNortheast Apparel Association. According to the Re-spondents,West Side's attempt to withdrawbargainingauthority from Northeast Apparel Association in No-vember 1984, was negated by the subsequent conduct.Moreover there is nothing clearly repugnant to the Actin the arbitrator's award, argue the Respondents, and theunfair labor practiceissuebefore the Board is factuallyparallel to the issue before the arbitrator. In this instance,say the Respondents, the issues are identical. Finally, theRespondents contend, the General Counsel has presentedno evidence showing that the facts relevant to the unfairlabor practice proceeding were not presented to the arbi-trator.Second, the Respondents argue that West Side failedto follow the agreed-on meansof withdrawing from themultiemployer bargaining unit and, therefore, is boundby the terms of the 1985-1988 collective-bargainingagreement.To effectively withdraw from a multiemploy-er bargaining unit, the Board has held, an employer mustgive timely, adequate written notice. To be timely, thenotice must be given before negotiations begin and, to beadequate, the notice must be unequivocal. In order towithdraw from the multiemployer bargaining unit(Northeast Apparel Association) to which it belonged, itwas necessary for West Side Sportswear to cease being amember of the Association. Thus, says Respondents, asWest Side continued its membership in the Associationuntil 1 June 1986, it did not withdraw from the multiem-ployer bargaining unit prior to the 1985-1988 collective-bargainingagreement and is bound by the agreementMoreover, argues the Respondents, even if West Side'sletter of 26 November 1984, constituted timely and un-equivocal withdrawal from the multiemployer bargainingunit,itssubsequent conduct nullified itswithdrawal.Kenneth Dorkoski remained a member of Northeast Ap-parel Associationand itsboard of directors, and attendedthree of five of the bargainingsessions.At none of thesebargainingsessionsdid Dorkoski explain that he was bar-gaining asan independent. The Board has repeatedlyheld, contend the Respondents, that when an employerattends multiemployer bargainingsessionssubsequent towithdrawal, without any disclaimer of notice of nonauth-orization on the part of the association, the withdrawal isineffective.Finally, argue the Respondents,West Side's conductafter 1 June 1985 constituted not only a retraction of itswithdrawal, but also acquiescence in being bound by the1June 1985 through 31 May 1988 agreement. After 1June 1985, West Side manifestedan intentto adopt theagreement,contend the Respondents, by continuing toutilizeNortheast Apparel Associationas itscollective-bargainingrepresentative in the administration of theagreementand by seeking on at least seven occasions re-imbursementof holiday pay from the Dress Industry hol-iday fund.equivocal in order to be effective."See, e.g.,Watson-Rummell Electric Co.,277 NLRB 1401 (1985). But, theBoard alsosaid inWalt's Broiler,supra, that the fact thatan employer does not resign from the multiemployer as-sociation is not inconsistent with withdrawal and doesnegate a clearand unequivocal intent to withdraw frommultiemployerbargaining.9All that is required is thatthe employer's conduct show an unconditional and un-equivocal intent to abandon multiemployer bargaining.I.C. Refrigeration Service,200 NLRB 687 (1972).The rule concerning withdrawal from multiemloyerbargainingis designed to prevent disruption of the multi-employer group by a race for bargaining leverage.CarvelCo., 226 NLRB 111, 112 (1976). The Board has oftenheld that an employer's withdrawal from multiemployerbargaining is nullified when its subsequent actions are in-consistentwith its stated intent to abandon group bar-gaining,when for example, it seeks the "best of bothworlds" by actively participating in group negotiationsfor a new multiemployeragreementafter it has with-drawn from group bargaining.DependableTileCo.,supra;Associated Shower Door Co.,205 NLRB 677 (1973);Michael J. Bollinger Co.,252 NLRB 406 (1980). The pro-hibited conduct in such circumstances is the attempt bythe employer to secure satisfactory termsin a multiem-ployer agreement while at thesame timeattempting toreserve its right to reject any agreement not to itsliking.Dependable Tile Co.,supra at 1147.An employer's withdrawal is timely if it is "givenprior to the date set by the contract for modification, orto the agreed upon date to begin the multiemployer ne-gotiations."Retail Associates,supra at 395. As stated bythe Board inCarvel Co.,supra at 112:An employer may withdraw without theunion'sconsent prior to the start of bargaining by givingunequivocal notice of the intent to abandon themultiemployer unit and to pursue negotiations on anindividual employer basis. However, once negotia-tions have actually begun, withdrawal can only beeffectuated on the basis of "mutual consent" or "un-usualcircumstances."Speaking on the subject of union consent to an employ-er's untimely withdrawal from multiemployer bargaining,the Board said inI.C.Refrigeration Service,supra at 689:In addition, once negotiations have commenced,withdrawal will not be permitted absent either "un-usual circumstances" or consent by the union. And,although consent may be implied from the union'sconduct, such conduct usually must involve acourse of affirmative action "clearly antithetical" tothe union's claim that the employer has not with-drawn from multiemployer bargaining. In thisregard, the Board will examine the totality of theIII.FINDINGSAND CONCLUSIONSInWalt'sBroiler,270NLRB 556, 557 (1984), theBoard, citingRetail Associates,120NLRB 388 (1958),said that "[i]t is well established that a party's withdraw-al from multiemployer bargaining must be timely and un-9Merely continuing membership in a multiemployer association is dis-tinguishable from the situation inDependableTileCo,268 NLRB 1147(1984), in which the majority of the Board found that renewal of mem-bership in the association and active participation in group negotiationsfor a new multiemployer agreement is clearly inconsistent with a statedintent to abandon group bargaining and negotiate separately LADIES GARMENTWORKERS(WEST SIDE SPORTSWEAR)231union'sconduct to determine whether, by the con-duct, the union has consented to, or acquiesced in,the employer's attempted withdrawal.There is no question in this case that absent subsequentinconsistentconduct leading to nullification,KennethDorkoski's letter of 26 November 1984, to Local 185ILGWU, informing the Union that Springfield Sports-wear would not renew or extend the collective-bargain-ing agreementexpiring on 31 May 1985, and had with-drawn the right of the Northeast Apparel Association tobargain onits behalf, constituted timely and unequivocalnotice of Springfield Sportswear's (and its successor andalter ego,West Side Sportswear's) withdrawal from mul-tiemployer bargaining. The language of the letter clearlyinformed the Union of Springfield Sportswear's intentnot to be bound to a multiemployer agreement negotiat-ed by Northeast Apparel Association; there was nothingequivocal about it. And, as notice of withdrawal, theletterwas clearly timely, because it was delivered to theUnion10 6 months before the expiration of the existingcollective-bargaining agreementand approximately 4-1/2months before the Dressmakers' Joint Council andNortheast Apparel Association began negotiations on 16April 1985, over a new multiemployer collective-bargain-ing agreement.The issue of nullificationarisesin this case because ofthe subsequent activities of Kenneth Dorkoski, the ownerand president of both Springfield Sportswearand its suc-cessor andalter ego,West Side Sportswear. Followinghis 26 November 1984 withdrawal from multiemployerbargaining,Dorkoski retained his Company's member-ship in Northeast Apparel Association, continued to usethe Association's labor relations services, collected reim-bursementfor holiday pay from the Dress Industry holi-day fund, and personally continued to serve asa memberof the Association's board of directors, in which capacityhe eventually became involved in negotiations betweenthe Association and the Dressmakers' Joint Council overa new multiemployer collective-bargainingagreement.In his capacity as a member of the board of directorsof the Association, Dorkoski attended two of the firstfour bargainingsessionsbetween the Association and theDressmakers' Joint Council."' But, although he waspresent,Dorkoski was not a negol iator for the Associa-tion, and there is no evidence that he took any role inthe negotiations on those occasions. In addition, Dor-koskiwas a member of a joint Union-Association sub-committee and attendeda meetingof the subcommitteeon 9 July 1985, at which the problem of how to treatsubstandard workers in the collective-bargaining agree-ment wasdiscussed. The evidence is clear that Dorkoskitook an active role in discussions at the particular meet-ing, but while the subcommittee discussed the problem, itdid not resolve it. There is no evidence of any furtherinvolvement by Dorkoski in multiemployer bargaining.Ido not find that Dorkoski's limited participation inthe multiemployer bargaining process until 9 July 198510 There is no dispute that the Union received the letter11The Union requested that the members of Northeast Apparel Asso-ciation's board of directors attend the bargaining sessions on 16 April1985 and 26 June 1985was inconsistent with his stated intention in his 26 No-vember 1984 letter not to participate in multiemployerbargaining.Dorkoski was not a spokesman or negotiatorfor the Association and he did not actively participate innegotiations for a new collective-bargaining agreementduring the Association-Dressmakers' Joint Council bar-gaining sessions that he attended. His active participationin subcommittee discussions on 9 July 1985, was appar-ently limited to that one day and in any event was notcentral to negotiation of a new agreement, as the sub-committee did not resolve the problem that it met to dis-cuss.Thus, so far as this record indicates, Dorkoski'scontribution as a member of the subcommittee to thenew collective-bargaining agreement between the Asso-ciation and the Dressmakers' Joint Councilwas negligi-ble.Under these circumstrances, I find no evidence thatDorkoski tried to have the "best of both worlds" by at-tempting to secure favorable terms in the new multiem-ployer collective-bargaining agreement, while reservinghis right to reject any agreement he did not like.12Neither is it inconsistent with his withdrawal frommultiemployer bargaining that Dorkoski did not resignfrom the Association, that he continued to use its goodoffice in resolving labor disputes, or that he may havederived other benefits from belonging to the Association.Negotiationofmultiemployercollective-bargainingagreements was not the sole objective of the Association;among other things, the Association served as a clearing-house for information of interest to companiesengagedin the apparel industry, it offered reduced rate insurancepolicies to its members, and it represented its members inresolving labor disputes. As noted by the Board inWalt'sBroiler,supra, the fact that an employer does not resignfrom a multiemployer association is not, of itself, incon-sistentwith withdrawal from multiemployer bargaining.Moreover, in this particular case, not only did Dorkoskihave reasons unrelated to multiemployer bargaining forbelonging to the Association, he still regarded himself asbeing bound by the collective-bargaining agreement be-tween the Association and the Dressmakers' Joint Coun-cil,which expired on 31 May 1985 and, under the agree-ment,he was entitled to the Association's labor relationsservices and such benefit under the 1982-1985 contractas reimbursement for holiday pay from the Dress Indus-try holiday fund.13Moreover, any possible ambiguity concerningWestSide Sportswear's intention to withdrawal from multiem-ployer bargaining was dispelled by repeated requests tothe Union by Dorkoski's attorney for separate negotia-tions and by notice given to the Union by the Associa-tion that it did not have bargaining rights on behalf ofWest Side Sportswear. There is no factual dispute con-cerning to the events that took place.12This case,therefore,isdistinguishable fromDependableTileC0,supra;Associated Shower Door Co,supra, andMichael Bollinger Co.,supra, in each of which the employer,afterwithdrawing from multiem-ployerbargaining,actively participated in bargaining for a new multiem-ployer collective-bargaining agreement13There is nothing in the record to indicate that West Side Sports-wear failed to continue making the payments to the Dress Industry holi-day fund that it was required to make under the 1982-1985 agreement. 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCharles J. McKelvey, the Charging Party, wrote let-ters on 11 April 1985, 5 days prior to the first negotiat-ing session between the Association and the Dressmak-ers' JointCouncil), 17 July 1985, 24 February1986, and19May 1986, variously addressed to Local 185 orThomas Matthews, an official of the ILGWU's Shamo-kin-Sunbury District Council, stating that he was an at-torney representing Springfield/West Side Sportswearfor the purpose of negotiating a new labor agreement,thatNortheast Apparel Association had no authority tonegotiateon behalf ofhis client and requesting a mutual-ly agreeable time and place to begin negotiations onbehalf of his client with the Union. It is undisputed thatMcKelvey's letters were received by the addressees. It isalso undisputed that the Union did not reply to any ofthem.Apart from McKelvey's letters, at the second bargain-ing session(held on 29 May 1985) the Association's ne-gotiator told the Union's representatives that the Asso-ciation did not have bargaining rights from all of itsmembers, and asked for deletion from the new collec-tive-bargaining agreement of the section in the old agree-ment stating that all members of the Association arebound by theagreement.This was followed by a letterfrom the Association, dated 3 June 1985, listing the mem-bers of the Association that it did and did not representfor collective-bargaining purposes, copies of which wereboth mailed to the Union and hand-delivered to its repre-sentatives at the third bargaining sessions,held on 4 June1985.West Side Sportswear was listed in an attachmentto the letter under the heading "Negotiate Own Con-tract."While the issue of whether all members of the As-sociation would be bound by the new collective-bargain-ing agreement was not finally resolved by the Associa-tion and the Dressmakers' Joint Council until 22 April1986 (when the new agreement was amended retroac-tively to provide that it was binding only on those mem-bers of the Association who had given the Associationbargaining rights), the Unionwas not under any misap-prehension while the 1985-1988 agreement was being ne-gotiated concerning where West Side Sportswear stoodon the issue.In the final analysis, however, resolution of this caseturns on the fact that the Union consented to or acqui-esced in the withdrawal of West Side Sportswear frommultiemployer bargaining.Even if Springfield/West SideSportswear's November 1984 withdrawal from multiem-ployer bargaining was nullified by inconsistent actions ofitsowner and president after negotiations over a newagreement began, its subsequent untimely withdrawalwill still be permitted if consented to or acquiesced in bythe Union.Reliable Roofing Co.,246 NLRB 916 (1979),250 NLRB 456 (1980).I.C.Refrigeration Service,supra.I find that in this case the Union engaged in affirmativeconduct that was clearly antithetical to its claim thatWest Side Sportswear did not withdraw from multiem-ployer bargaining and, therefore, the Union did consentto or acquiesce in the withdrawal, even if it was other-wise untimely.The determinative conduct here is the Union's agree-ment on 22 April 1986 to an amendment retroactive tothe effective date of the new collective-bargaining agree-ment on 1 June 1985, providing, among other things, thatmembers of the Association who had not given the Asso-ciation bargaining rights were not bound by the agree-ment negotiated by the Association. West Side Sports-wear, as the Union knew from November 1984 on, didnot grant bargaining rights to Northeast Apparel Asso-ciation.Therefore,by operation of the amendmentagreed to on 22 April 1986 by Northeast Apparel Asso-ciation and the Dressmakers' Joint Council (the Union),West Side Sportswear is not bound to the 1985-1988 col-lective-bargaining agreement that the Association negoti-ated with the Dressmakers' Joint Council. As West SideSportswear is not bound by the multiemployer collec-tive-bargaining agreement,theUnionmust negotiatewith it separately over a new collective-bargainingagreement to supersede the one that expired on 31 May1985.14In view of my finding that West Side Sportswear isnot bound by the multiemployer collective-bargainingagreement covering the period from 1 June 1985 through31May 1988, the issue of deferral to arbitration underthe terms of that agreement does not arise. The wage in-crease,which was the subject of the complaint filed bytheUnion sometime between 2 June 1986 and 15 July1986,was required by the 1985-1988 agreement. TheUnion's complaint thatWest Side Sportswear had re-fused to pay its employees the wage increase was filedwith an impartial chairman under the terms of the 1985-1988 agreement, and the impartial chairman's authorityto arbitrate the complaint was derived from the 1985-1988 agreement.InOlinCorp.,268NLRB 573 (1984), the Board 15held, among other requirements, that it will defer to anarbitration award only where "all parties have agreed tobe bound." As West Side Sportswear did not agree to bebound by theagreementthat provided for the arbitrationproceeding for which the Union seeks deferral, the arbi-tration award fails theOlin Corp./Spielbergtest, and de-ferral by the Board is inappropriate.CONCLUSIONS OF LAW1.West Side Sportswear, Inc. (and itspredecessor andalter ego,Springfield Sportswear of Pennsylvania, Inc.)are employersengaged in commercewithin themeaningof Section 2(2), (6), and (7) of the Act.2.TheRespondentUnions(InternationalLadies' Gar-mentWorkers' Union;Dressmakers'Joint Council; NewYork Coat,Suit,Dress,Rainwearand Allied WorkersUnion, ILGWU; Northeast, Western Pennsylvania andOhioDepartment, ILGWU; and, Shamokin-SunburyDistrictCouncil,Locals 185-306-351, ILGWU) arelabor organizationswithin themeaning ofSection 2(5) ofthe Act.14 Even if Dorkoski's actions during the negotiation of the new multi-employer agreement are deemed inconsistentwith his Company's an-nounced withdrawal from multiemployer bargaining, the Union was wellaware that he continued to demand separate negotiationsand had with-held bargaining rights from the AssociationThus, the Union cannotclaim that it was falsely lulled into believingthatWest Side Sportswearhad abandoned its intent to withdraw from multiemployer bargaining andseek separate negotiationsis CitingSpielbergMfg. Co,112 NLRB 1080 (1955) LADIES GARMENT WORKERS (WEST SIDE SPORTSWEAR)2333.At all times material to this proceeding, the Re-spondent Unions have been, and continue to be, the ex-clusive representatives for the purpose of collective bar-gaining,within themeaningof Section 9(a) of the Act,ofWest Side Sportswear's nonsupervisory production(excluding patternmakers),maintenance, packing, andshipping workers, who constitutea separateunit appro-priate for the purpose of collective bargaining within themeaning ofSection 9(b) of the Act.4.The Respondent Unions have violated Section8(b)(3) of the Act by failing and refusing to bargain col-lectively, as the exclusivebargainingrepresentative ofWest Side Sportswear, on wages, hours, and all otherterms and conditions of employment of its employees.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent Unions en gaged in cer-tain unfairlabor practices, I find it appropriate to orderRespondent Unions to cease and desist therefrom and totake certain affirmative action to effectuate the policiesof the Act. Specifically, Respondent Unions shall ceaseand desist from refusing to bargain collectively withWest Side Sportswear, Inc., on wages, hours, and allother terms and conditions of employment of West SideSportswear's employees in the appropriatebargainingunit,and, if an understanding is reached, shall embodythe understanding in a signed agreement.On the foregoing findings of fact and conclusions oflaw andon the entire record, and pursuant to Section10(c) of the Act, I issue the following recommended"ORDERRespondentUnions, InternationalLadies'GarmentWorkers' Union; Dressmakers' Joint Council; New YorkCoat, Suit, Dress, Rainwear and Allied Workers Union,ILGWU; Northeast,Western Pennsylvania and OhioDepartment, ILGWU; and Shamokin-Sunbury DistrictCouncil,Locals 185-306-351, ILGWU, their officers,agents, and representatives, shall1.Cease and desist from(a)Refusing to bargain collectively withWest SideSportswear, Inc., on wages, hours, and all other termsand conditions of employment of West Side Sportswear'semployees in the appropriate bargaining unit.(b) In any like or relatedmanner engagingin conductin derogation of their statutory duty to bargain in goodfaith.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request bargain collectively withWest SideSportswear, Inc., on wages, hours, and all other termsand conditions of employment of 'West Side Sportswear'semployees in the appropriate bargaining unit and, if an16 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses.understanding is reached, embody the understanding in asigned agreement.(b) Post at the offices and meetings places of the Re-spondent Unions copies of the attached notice marked"Appendix."17 Copies of the notice, on forms providedby the Regional Director for Region 4, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to mem-bers are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(c) Forward to West Side Sportswear, Inc., for postingat its facility, if the Employer is willing, copies of thenotice signed by Respondent Unions' representative.(d) Notify the Regional Director for in writing within20 days from the date of this Order what steps Respond-ent Unions have taken to comply. For the purpose of de-termining or securing compliance with this Order, theBoard, or any of its duly authorized representatives, mayobtain discovery from the Respondent Unions, their offi-cers, agents, and representatives, or any other personhaving knowledge concerning any compliance matter, inthe manner provided by the Federal Rules of Civil Pro-cedure. Such discovery shall be conducted under the su-pervision of the United States court of appeals enforcingthisOrder and may be had upon any matter reasonablyrelated to compliance with this Order, as enforced by thecourt.17 IfthisOrder is enforcedby a judgmentof a UnitedStates court ofappeals, the words inthe noticereading"Posted by Order of theNation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICES ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively with WestSide Sportswear, Inc, on all issues involving wages,hours, and other terms and conditions of employment af-fecting the employees of West Side Sportswear, Inc., inthe appropriate bargaining unit that we represent as ex-clusive bargaining representative.WE WILL, on request by West Side Sportswear, Inc.,as the exclusive bargaining representative of allWestSide Sportswear's employees in the appropriate bargain-ing unit, bargain collectively on all issues involvingwages, hours, and other terms and conditions of employ- 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment, and, if an agreement is reached, embody it in asigned contract.INTERNATIONALLADIES'GARMENTWORKERS' UNIONDRESSMAKERS'JOINT COUNCILNEW YORK COAT, SUIT,DRESS,RAIN-WEAR AND ALLIED WORKERS UNION,ILGWUNORTHEAST,WESTERNPENNSYLVANIAAND OHIO DEPARTMENT, ILGWUSHAMOKIN-SUNBURY DISTRICT COUNCIL,LOCALS 185-306-351, ILGWU